Citation Nr: 0024000	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the lateral malleolus of the 
left ankle.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1973, and on active duty for training from March to July 
1991.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fracture of 
the lateral malleolus of the left ankle are currently 
productive of no more than slight ankle disability, 
characterized by a functional loss due to pain.

2.  The veteran's sole service-connected disability, 
consisting of the residuals of fracture of the lateral 
malleolus of the left ankle, when taken in conjunction with 
his education and occupational experience, is insufficient to 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the 
service-connected residuals of fracture of the lateral 
malleolus of the left ankle is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.40, 4.59, and 
Part 4, Code 5262 5271 (1999).

2.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On Department of Veterans Affairs (VA) orthopedic examination 
in February 1996, the veteran stated that, in 1972, he 
incurred a fracture of his left ankle.  Reportedly, over the 
ensuing years since that fracture, he had experienced 
increasing pain and dysfunction, in particular, in his 
employment as a bricklayer.  The veteran stated that his 
ability to do prolonged standing, walking, kneeling, 
squatting, and stair climbing was impaired as a result of his 
left ankle.  The veteran had not, however, received any 
recent medical attention for his left ankle.  

On physical examination, the veteran was unable to hop on his 
left foot.  He experienced pain when attempting to toe walk, 
but could both heel walk, and squat and rise.  There was a 
full range of motion of the left ankle and subtalar joint on 
the left, with no tenderness, but some pain on motion.  At 
the time of evaluation, the veteran complained of "constant 
left ankle pain."  Radiographic studies of the veteran's left 
ankle revealed a possible old fracture of the distal end of 
the fibula, the precise location of which was not identified.  
The pertinent diagnosis was residuals of fracture of the left 
ankle.  

On more recent VA orthopedic examination in late June 1998, 
the veteran's claims folder was available, and reviewed.  
This review included the veteran's recorded history as 
described by a prior physician on a VA Compensation and 
Pension examination in February 1996.  At the time of 
evaluation, the veteran indicated that the "only thing" which 
was different was that he currently found it necessary to 
wear steel-toed shoes, which made it somewhat more difficult 
for him to be comfortable while working as a bricklayer.  
Further review of the veteran's claims file showed that, at 
the time of a consultation in January 1975, the veteran 
stated that he had broken his left ankle in a fall on a 
concrete step in 1972.  Examination of the veteran's left 
ankle conducted at that time was, apparently, "completely 
within normal limits."  The veteran stated that, at the time 
of his injury, he was treated "with a cast."  Additionally 
noted was that, while over the ensuing years, the veteran had 
experienced pain and intermittent problems with his left 
ankle, he had received no medical treatment.  The veteran's 
subjective complaints included swelling of his left ankle, as 
well as local outer ankle pain, and calf spasms.  The veteran 
reported that he experienced intermittent cold sensitivity in 
his lower leg and foot, and that his whole lower ankle area 
and foot periodically "went icy cold."  According to the 
veteran, this occurred approximately four to five times per 
year, and lasted for approximately five minutes.  As the 
result of this "incapacitating pain," the veteran reportedly 
tended to abuse alcohol.  The veteran stated that he had a 
corn on the fifth toe of his left foot, which he felt was 
secondary to his old ankle fracture.  Additionally noted was 
a complaint of numbness in a stocking/glove distribution from 
just above the malleoli, circumferentially down to the toes.  

On physical examination, the veteran walked into the 
examination room with a normal-appearing gait.  Heel/toe walk 
was normal to the examiner's observation, and tape 
measurements of both calves, ankles, and instep were equal 
bilaterally.  Dorsiflexion and plantar flexion were likewise 
equal bilaterally.  There was equal subtalar motion 
bilaterally, and the dorsalis pedis and posterior tibialis 
pulses were within normal limits.  Observation of the veteran 
as he walked revealed a possible slight tendency of the third 
and fourth toes of his left foot to separate, with the fourth 
and fifth toes on the left side going into slight valgus or 
diverging.  When heel/toe walking, there was no evidence of 
any weakness or deformity.  The veteran showed normal 
dorsiflexion power against resistance, and there was no 
evidence of any weakness of the great toe extensor.  At the 
time of evaluation, the veteran exhibited no pain to 
palpation around the left fibular head.  In the opinion of 
the examiner, given the presence of subjective numbness in 
the foot and very distal tibia/ankle area (albeit in a 
stocking/glove distribution) and intermittent complaints of 
numbness, an electromyogram and nerve conduction study were 
necessary in order to rule in or out a variant of reflex 
sympathetic dystrophy.  Other than the slight divergence of 
the veteran's third and fourth toes, the objective physical 
examination was felt to be completely within normal limits.  
Subsequent electromyographic/nerve conduction studies 
attempted in early July 1998 were discontinued due to patient 
"near intolerance."  What results were able to be obtained 
showed the left peroneal nerve, tibial nerve, and sural 
nerve, as well as proximal electromyographic studies, to be 
within normal limits.  In the opinion of the examiner, there 
was "no anatomical basis" to account for the veteran's 
subjective symptoms, and other than the slight divergence of 
his toes, no evidence of any functional deficit.  Further 
noted was that the veteran exhibited no evidence of any 
orthopedic disease.  

During the course of a VA fee basis psychovocational 
evaluation in July 1999, it was noted that the veteran had 
been experiencing pain in his hip, and that he was "hung 
over."  While the veteran had, reportedly, not consumed 
alcohol on the date of the evaluation, he did display a 
noticeable problem with hand tremors.  Reportedly, after the 
veteran began to drink, his hand tremors "tended to go away."  
When questioned as to whether he could stand or walk during 
an eight-hour day, the veteran did not provide a clear 
answer.  He did, however, indicate that he was often on his 
feet when he "laid blocks," and that he felt pain "all day 
long" when he did this.  According to the veteran, he 
experienced problems when standing due to difficulties with 
his ankle, and pain in his left leg and hip.  When questioned 
regarding his history of employment, the veteran indicated 
that he had last worked some two weeks earlier.  Additionally 
noted was that the veteran had "some 25 years experience" as 
a block layer, which was the only work that he had ever done, 
with the exception of one month's experience as a cab driver.  
The veteran stated that, while he was a licensed contractor, 
he had "never bid on a job."  In the opinion of the 
evaluator, the veteran would probably have difficulty 
functioning under the stress of a job, in particular, given 
his current lack of drive or motivation.  At the time of 
evaluation, it was unclear whether or not the veteran could 
physically return to the work of a block layer.  However, it 
did appear that certain psychological factors and problems 
with alcohol had been impacting upon his ability to function 
in his chosen employment.  

In a report of a VA counseling psychologist dated in August 
1999, it was noted that the veteran was currently unemployed, 
and dependent on financial support from VA compensation.  
According to the veteran, he had "extensive experience" in 
the masonry trades, which had provided him with "occasional 
employment" for a short period of time.  In the opinion of 
the counseling psychologist, the veteran appeared to be 
experiencing significant financial, social, and functional 
hardship as a result of his inability to obtain and maintain 
suitable employment.  However, while the veteran's 
service-connected ankle condition contributed to some degree 
to his employment handicap, it was his chronic history of 
profound alcohol dependence and anti-social behavior which 
led to a finding of "currently not feasible to benefit from a 
program of vocational rehabilitation."  The veteran openly 
and boldly proclaimed that he "drank a lot," and that he was 
either drunk or hungover most of the time.  The veteran 
further stated that there were significant nonservice-
connected health issues which further limited his ability to 
obtain employment.  More specifically, the veteran indicated 
that he was experiencing severe abdominal pain, and "passing 
blood."  In the opinion of the VA counseling psychologist, 
the veteran was unemployable "as a result of both 
service-connected and predominantly nonservice-connected 
disabilities."

Pertinent evidence currently of record is to the effect that 
the veteran has occupational experience as a brick mason and 
cab driver, and completed three years of high school.  By the 
veteran's own admission, he last worked in June 1999.

Analysis

Regarding the veteran's claim for an increased evaluation for 
his service-connected residuals of fracture of the left 
ankle, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  Moreover, it is 
the intent of the Schedule for Rating Disabilities (Part 4) 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59 
(1999).  This is to say that, even absent a definable 
limitation of motion, where there is functional disability 
due to pain, supported by adequate pathology, compensation 
may be warranted.  38 C.F.R. § 4.40 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In the case at hand, the veteran seeks an increased 
evaluation for the service-connected residuals of fracture of 
his left ankle.  In pertinent part, it is argued that current 
manifestations of the veteran's service-connected fracture of 
the left ankle are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation currently assigned.  

In that regard, the Board observes that, on VA orthopedic 
examination in February 1996, there was a full range of 
motion of the veteran's ankle and subtalar joint on the left.  
While the veteran's left ankle showed no evidence of 
tenderness, there was pain on motion.  Moreover, at the time 
of examination, the veteran reported problems with "constant 
left ankle pain."  As of the time of a more recent VA 
orthopedic examination in June 1998, the veteran once again 
complained of pain in his left ankle, resulting in 
"intermittent problems" with that ankle.  While on physical 
examination, there was again no evidence of any limitation of 
motion of the veteran's left ankle, the veteran consistently 
complained of a periodic "incapacitating pain," for which he 
self-medicated with alcohol.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of a moderate limitation 
of motion of the veteran's service-connected ankle, and/or 
slight ankle disability.  38 C.F.R. Part 4, Codes 5262, 5271 
(1999).  A compensable evaluation is, likewise, warranted 
where there is evidence of a functional loss due to pain, 
supported by adequate pathology.  38 C.F.R. § 4.40 (1999).  
In order to warrant an increased, which is to say 20 percent, 
evaluation, there would, of necessity, need to be 
demonstrated the presence of marked limitation of motion of 
the veteran's service-connected ankle, and/or moderate ankle 
disability.  38 C.F.R. Part 4, Codes 5262, 5271 (1999).  
However, as is clear from the above, the veteran currently 
experiences no limitation of motion of his left ankle.  In 
point of fact, with the exception of a slight divergence of 
the third and fourth toes of the veteran's left foot, his 
most recent physical examination is essentially unremarkable.  
The veteran has, however, consistently complained of a 
debilitating pain in his left ankle, which has been 
productive of a certain "functional loss."  Under such 
circumstances, the Board is of the opinion that the 
10 percent evaluation currently in effect is appropriate.  
However, given recent examination findings, an evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of fracture of the lateral malleolus of the left 
ankle is not warranted.  

Turning to the issue of a total disability rating based upon 
individual unemployability, it is argued that the veteran's 
service-connected residuals of left ankle fracture, and the 
additional disability resulting therefrom, when taken in 
conjunction with his education and occupational experience, 
are sufficient to preclude his participation in substantially 
gainful employment.  In that regard, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).

In the case at hand, a review of the record discloses that 
the veteran has completed three years of high school.  
Reportedly, the veteran has had occupational experience as a 
brick mason and a taxi driver, and last worked in June 1999.  
The veteran's sole service-connected disability consists of 
the residuals of fracture of the lateral malleolus of the 
left ankle, evaluated as 10 percent disabling.  

As per the aforementioned discussion, the veteran's 
service-connected residuals of fracture of the left ankle had 
been judged to be no more than 10 percent disabling.  
Moreover, based upon a review of the evidence of record, it 
is clear that the majority of the veteran's disability is, in 
fact, the result of various nonservice-connected conditions, 
in particular, his abuse of alcohol.  In that regard, at the 
time of a VA counseling psychologist's report in August 1999, 
it was noted that, while the veteran's service-connected 
ankle condition contributed to some degree to his employment 
handicap, it was his chronic history of profound alcohol 
dependence and anti-social behavior which led to a finding of 
"currently not feasible to benefit from a program of 
vocational rehabilitation."  That same psychologist further 
commented that, while the veteran was currently unemployable, 
this was due to a combination of "service-connected and 
predominantly nonservice-connected disabilities."  

Based on such evidence, the Board is compelled to conclude 
that the veteran's service-connected disability, consisting 
solely of the residuals of fracture of his left ankle, when 
taken in conjunction with his education and occupational 
experience, is insufficient to preclude substantially gainful 
employment.  Accordingly, the veteran's claim for a total 
disability rating based upon individual unemployability must 
be denied.  


ORDER

An evaluation in excess of 10 percent for the 
service-connected residuals of fracture of the lateral 
malleolus of the left ankle is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

